 Case 1:20-cv-01453-GLS-DJS Document 17 Filed 08/02/21 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
JUUL LABS, INC.,
                                                     1:20-cv-1453
                         Plaintiff,                  (GLS/DJS)

                 v.

GTB FUEL 2 CORP,

                    Defendant.
________________________________

                                  ORDER

     This action having been commenced on November 25, 2020 by the

filing of the Complaint, and, subsequently, a copy of the Summons and

Complaint having been properly served on defendant GTB Fuel 2 Corp on

December 11, 2020, a proof of service having been filed as to GTB on

December 21, 2020, GTB not having answered the Complaint, the time for

answering the Complaint having expired, and the Clerk of the Court

properly entering a Certificate of Default on February 17, 2021, it is hereby

     ORDERED that plaintiff JUUL Labs, Inc.’s motion for default

judgment, (Dkt. No. 16), is GRANTED; and it is further

     ORDERED that JUUL has judgment against GTB for statutory

damages, in an amount to be determined after a damages inquest,
  Case 1:20-cv-01453-GLS-DJS Document 17 Filed 08/02/21 Page 2 of 3




pursuant to the Lanham Act1 for the infringement and counterfeiting of

JUUL’s trademarks identified by Registration Numbers 4,818,664,

4,898,257, and 5,918,490 at the United States Patent and Trademark

Office, and with an award of post-judgment interest to accrue at the

relevant statutory rate; and it is further

      ORDERED that GTB, and its respective agents, servants,

employees, and representatives and all persons in active concert and

participation with them, are hereby permanently ENJOINED AND

RESTRAINED from:

             (i) engaging or continuing to engage in the infringing, unlawful,

             unfair, or fraudulent business acts or practices described

             herein, including the marketing, sale, distribution, and/or other

             dealing in any non-genuine JUUL products, including fake

             counterfeit products or unauthorized grey-market products;

             (ii) using without permission any mark or other intellectual

             property right of JUUL;

             (iii) acting to infringe federally-registered, applied-for, and



       1
           See 15 U.S.C. §§ 1051-1141n.
                                         2
 Case 1:20-cv-01453-GLS-DJS Document 17 Filed 08/02/21 Page 3 of 3




           common law trademarks owned by JUUL;

           (iv) falsely designating the origin of any product to be from

           JUUL;

           (v) engaging in unfair competition with JUUL; or

           (vi) acting in any other manner to derogate JUUL’s intellectual

           property rights; and it is further

     ORDERED that this matter is REFERRED to Magistrate Judge

Daniel J. Stewart to conduct a damages inquest2; and it is further

     ORDERED that the Clerk provide a copy of this Order to the parties.

IT IS SO ORDERED.

August 2, 2021
Albany, New York




      2
        See Tamarin v. Adam Caterers, Inc., 13 F.3d 51, 54 (2d Cir. 1993)
(“Rule 55(b)(2) and relevant case law give district judges much discretion
in determining when it is ‘necessary and proper' to hold an inquest on
damages.”); WowWee Grp. Ltd. v. Haoqin, No. 17cv9893, 2019 WL
1316106, at *1-6 (S.D.N.Y. Mar. 22, 2019) (noting that the court referred
the matter to the assigned magistrate judge for a damages inquest to
determine the appropriate statutory damages under the Lanham Act).
                                       3
